Citation Nr: 0618934	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-25 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for asbestosis, with 
chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for degenerative 
arthritis.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for pulmonary distress.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to August 
1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a September 2003 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The veteran was aboard a ship in the waters offshore the 
Republic of Vietnam; he is not shown to have been on Vietnam 
soil.  

2.  Current lung disability, diagnosed as COPD, and diabetes 
mellitus, hypertension, arthritis, and sleep apnea are not 
shown to be etiologically related to active service.

3.  The earliest clinical evidence of hypertension, diabetes, 
and arthritis is dated more than three decades post 
discharge.      

4.  No diagnosis of asbestos-related disease or disorder is 
shown; nor does any clinical evidence attribute claimed 
disabilities to chemical exposure in service.    

5.  On September 27, 2005, prior to the promulgation of a 
decision in the appeal, the appellant notified the Board that 
a withdrawal of the appeal concerning the issue of 
entitlement to service connection for respiratory distress is 
requested.


CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD, 
hypertension, degenerative arthritis, diabetes mellitus, and 
sleep apnea, are not shown.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).   

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant concerning the issue of entitlement to service 
connection for respiratory distress have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The veteran contends that the claimed disabilities are the 
result of exposure to various chemicals, to include 
herbicides, asbestos, and lead paint, while aboard the U.S.S. 
Paracutin offshore the Republic of Vietnam.  He reportedly 
performed tasks like standing on engine room watches, and 
disassembling and repairing generators, blowers, and 
electrical systems.  Post-service, the veteran was employed 
as a marine electrician, maintenance electrician, and 
construction electrician.    

A veteran with active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, is presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative 
evidence to the contrary.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  However, for the purposes of presumed 
herbicide exposure, service in a deep-water vessel in waters 
offshore Vietnam does not constitute "service in the 
Republic of Vietnam."  VAOPGCPREC 27-97 (1997).  "Veterans 
who served . . . on naval vessels in the territorial waters 
of Vietnam but never set foot within the Republic of 
Vietnam" must establish herbicide exposure during service.  
See 68 Fed. Reg. 59,540, 59,541 (October 16, 2003).      

Official service personnel and verification records, obtained 
from the National Personnel Records Center (NPRC), do not 
verify the veteran's physical presence on Vietnam soil.  The 
NPRC did verify that U.S.S. Paracutin was in the official 
waters of the Republic of Vietnam during specified periods 
between September 1964 and February 1966.  The veteran's 
service personnel records appear to show that the veteran was 
aboard U.S.S. Paracutin from May 1964 to August 1966, 
including September 11-21, 1964, when the ship was in the 
waters offshore Vietnam.  However, it is neither contended, 
nor shown, that the veteran ever set foot on Vietnam soil.  
As such, herbicide exposure cannot be presumed based on the 
record.    

Diabetes mellitus may be service-connected on a presumptive 
basis under 38 C.F.R. § 3.307 and 3.309(e) with presumed 
herbicide exposure if it is diagnosed any time after service 
and shown to be manifested to a minimum degree of 10 percent.  
38 C.F.R. § 3.307(a)(6).  COPD is not a "respiratory 
cancer," subject to presumptive service connection based on 
herbicide exposure. See 38 C.F.R. § 3.309(e).  Nor does 
38 C.F.R. § 3.309(e) permit presumptive service connection 
for hypertension, degenerative arthritis, and sleep apnea.  
Hypertension, diabetes, and arthritis could be subject to 
presumptive service connection under other provisions, 
unrelated to herbicide exposure.  Under 38 C.F.R. §§ 3.307, 
3.309(a), cardiovascular-renal diseases (like hypertension), 
diabetes, and arthritis could be presumptively service-
connected if shown to have become manifested to a minimum 
degree of 10 percent within one year after discharge.

Also, the claimed disabilities could be service-connected on 
evidence of direct causation notwithstanding applicability, 
or not, of any presumptive service connection criteria.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; see also Combee 
v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994) (direct 
service connection is permitted even if it is not listed in 
38 C.F.R. § 3.309(e) as subject to presumptive service 
connection, if the evidence shows herbicide exposure and that 
it caused the claimed disability).  

Private clinical records show the veteran has been diagnosed 
with sleep apnea, hypertension, diabetes, and COPD.  All of 
these records are dated in or after the late 1990s.  Also, 
the veteran apparently has a history of gout, and has been 
diagnosed with osteoarthritis and spinal degenerative 
arthritis.  In essence, while the veteran does have the 
claimed disabilities, the record does not support a 
conclusion that they are the result of active duty.  The 
service medical records document nothing about treatment for 
pulmonary problems, diabetes, hypertension, arthritis, or 
sleep apnea.  The August 1966 separation medical examination 
report documents normal clinical evaluation for all major 
body systems, to include the heart and vascular system, 
endocrine system, and musculoskeletal system, as well as the 
lungs and chest, and upper and lower extremities.  And, 
herbicide exposure cannot be presumed here, and the veteran 
has not presented evidence as to such exposure; he has merely 
alleged it.    

The Board is not discrediting the veteran's contention as to 
possible chemical exposure while aboard the U.S.S. Paracutin.  
It also is aware that certain types of disabilities could 
develop over time, as the veteran contends, such that they 
are not manifested until long after exposure.  VA 
acknowledges that, for asbestos-related disorders, there may 
be a lengthy period between exposure and development of 
disease.  See VA Adjudication Procedure Manual, M21-1MR, 
IV.ii.2.C.9.d.  Also, the lack of explicit documentation in 
service or post-service medical records as to asbestos or 
other chemical exposure is not proof that no such exposure 
occurred.  The record does not contain evidence contradicting 
the veteran's contention as to chemical exposure.  

Nonetheless, it is highly probative that there is 
approximately a 33-year gap between discharge and clinical 
evidence of manifestation of the claimed disabilities.    
Where, as here, chronicity in service is not shown, there 
must be evidence of continuity of symptoms post discharge.  
38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453 
(1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (absence of 
medical treatment for, or related complaints about, the 
claimed condition for a prolonged period after service can 
rebut claim that disorder or disease was incurred in 
service).  It is probative, too, that all clinical records 
submitted to support the claim indicate no clinical 
determination that the cause of the diagnosed disorders could 
be chemical exposure.  Further, the Board kept the record 
open for 60 days after the September 2005 hearing to permit 
the veteran to obtain private medical opinions to support his 
claim.  (In August 2003, a VA doctor reviewed the veteran's 
claims file, which, at that time, contained the service 
medical records, and private and VA clinical records 
discussed above, and concluded there is no basis for a 
favorable nexus opinion.)  However, the record, to date, does 
not show disabilities clinically deemed associated with 
asbestos or other chemical exposure, or any other incident in 
active service.  Thus, the record does not support direct 
service connection.  Moreover, with hypertension, diabetes, 
and arthritis shown decades after discharge, presumptive 
service connection (38 C.F.R. § 3.309(a)) is not permissible.           

Thus, the Board concludes that the preponderance of the 
evidence is against the claim, and it does not apply 
38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 (reasonable doubt 
doctrine).

II. Dismissal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  At his hearing 
in September 2005, the appellant withdrew his appeal 
concerning the issue of entitlement to service connection for 
respiratory distress and, hence, there remain no allegations 
of errors of fact or law for appellate consideration 
concerning this issue.  Accordingly, the Board does not have 
jurisdiction to review the appeal concerning this issue and 
it is dismissed.



III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

Upon receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence needed to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must inform him of any information and evidence not of record 
needed to substantiate the claim, that VA will seek to 
provide, and that he is expected to provide.  It must ask him 
to provide any pertinent evidence he has.  38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided before the initial 
unfavorable agency of original jurisdiction (AOJ) decision.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a February 2003 letter, sent before issuance of the RO 
decision on appeal, the veteran was informed about the basic 
service connection criteria, including presumptive 
provisions, and told that, if he identifies the sources of 
pertinent evidence, then VA would assist him in obtaining 
such evidence.  He was asked to provide responses to an 
asbestos exposure questionnaire, and he did respond.  A 
January 2004 letter reinforced prior notice about the 
elements of a successful service connection claim and the 
veteran's and VA's respective claim development 
responsibilities with respect to asbestosis/COPD, arthritis, 
sleep apnea, and hypertension.  The veteran was told that he 
ultimately is responsible for substantiating the claim with 
evidence not in federal custody.  The June 2004 Statement of 
the Case (SOC) cited pertinent regulations and explained why 
the claim remains denied.  As for the "fourth element," the 
veteran was not literally asked to "supply everything he 
has" concerning asbestosis/COPD, hypertension, arthritis, 
and sleep apnea.  Nonetheless, given the multiple notices of 
first three elements of the requisite notice, and inquiry in 
January 2004 to "let [VA] know" about other information or 
evidence he believes might support his claim - to which he 
did not respond with additional evidence or information - and 
citation of 38 C.F.R. § 3.159, from which the fourth element 
is derived, in the SOC, the Board concludes the fourth 
element notice requirement was effectively met as to 
COPD/asbestosis, sleep apnea, hypertension, and arthritis.  A 
July 2004 letter specific to diabetes met notice requirements 
consistent with 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  It 
explicitly told the veteran he could submit any pertinent 
evidence he has.    

Also, even though notice requirements arguably were met in 
full during the appeal period, the Board finds no prejudicial 
timing error.  During the appeal, the veteran clearly was 
given full notice, but even thereafter, he did not 
specifically argue a notice defect occurred, or that 
additional evidence exists, but is missing from the record.  
Even as of September 2005, when he and his representative 
were before the undersigned, no such argument was made.  
Based on the foregoing, the Board finds that VA fully 
complied with notice provisions.  

Further, as the claim is denied, there can be no prejudice as 
to lack of notice of what criteria govern on the degree of 
claimed disabilities, or of effective date of service 
connection or of degree of disabilities.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
not addressed by the AOJ, the Board must consider whether the 
veteran has been prejudiced thereby); see also 38 C.F.R. 
§ 20.1102 (2005) (harmless error).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also was satisfied.  This duty contemplates that 
VA will help a claimant obtain relevant records, whether or 
not they are in federal custody, and that VA will provide a 
medical examination and/or opinion if needed to decide the 
claim.  The claims file includes service medical and 
personnel records, VA medical opinion, VA and private 
clinical records, hearing testimony, and lay statements of 
the veteran.  Despite appropriate notice during appeal, the 
veteran has not identified additional sources of pertinent 
evidence to show service connection is warranted.  Thus, the 
Board concludes that VA's duty to assist was met.    

On a related matter, the record includes a copy of a March 
2003 letter from the Social Security Administration (SSA), 
which seems to indicate the veteran is entitled to SSA 
disability benefits beginning in September 2002.  Board 
hearing testimony, however, seems to indicate that he is 
receiving SSA retirement benefits.  The Board has decided 
that a remand is not warranted to determine whether medical 
records associated with an SSA disability claim exist.  The 
clinical evidence of record is wholly negative as to in-
service injury or alleged chemical exposure that could be the 
basis for the presently manifested disabilities, and medical 
opinion that any such disability is associated with active 
duty.  Despite multiple opportunities to identify sources of 
evidence pertinent to the claim, the veteran has not 
identified them.  At no time did he state that pertinent 
records were part of his SSA application.  In fact, the 
veteran stated at the Board hearing that he would ask a 
private doctor to supply requisite nexus evidence within the 
60-day period after the Board hearing, but, to date, nothing 
has been submitted.  Moreover, under the circumstances of 
this case, it is unlikely that an SSA decision made within 
the last several years would contain key missing evidence 
concerning in-service injury, whether or not in the form of 
chemical exposure between 1963-66, or of manifestation of 
arthritis, diabetes, or hypertension in or before August 
1967.                 


ORDER

Service connection for asbestosis with COPD, hypertension, 
degenerative arthritis, diabetes mellitus, and sleep apnea is 
denied.

The appeal concerning the issue of entitlement to service 
connection for respiratory distress is dismissed.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


